Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, species D,  in the reply filed on August 22, 2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden for examination of all groups and species.  This is not found persuasive because Applicant makes no actual argument providing a deficiency in the Office’s position. The merely conclusory statement that no undue burden is presented is not sufficient to rebut the Office’s finding. Examiner contacted Applicant on 8/30 to ensure a complete election as Applicant appeared to select elements of species A, B, and C in the scope of claims elected. Applicant agreed to elect Group B such that the pending claims are 1-3, 6, 7, 12-14. 


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tang et al “Incorporation of Graphene in Nanostructured TiO2 films via Molecular Grafting for Dye-Sensitized Solar Cell Application (hereinafter Tang).

Regarding Claim 1, Tang discloses a dye sensitized solar cell comprising a counter electrode formed of a carbon-titania nanocomposite (Abstract teaching the claimed “a dye sensitized solar cell, comprising: a counter-electrode comprising carbon-titania nanocomposite thin films”). The films are made by forming a carbon-based suspension then reacting with a titania solution (Page 3483 Col 2 teaching the claimed “that are made by: forming a carbon-based ink; forming a titania (TiO.sub.2) solution”). The material is then deposited on a substrate and forms the electrode (Page 3484 Col 1-2). The claims are directed to a product, therefore, the recitation of product-by-process limitations are given limited patentable weight only as they pertain to the resulting structure. Tang discloses a carbon-titania nanocomposite formed by mixing solutions and depositing said solution on a substrate to form the resulting electrode. As such, it is the Office’s position the structural implications of the claimed “blade-coating a mechanical mixture of the carbon-based ink and the titania solution onto a substrate; and annealing the blade-coated substrate at a first temperature for a first period of time to obtain the carbon-based titania nanocomposite thin films” are met. Examiner notes, annealing a substrate at a “first temperature” for a “first period of time” are so broad as to constitute no structural change to the resulting electrode layer. See MPEP 2113. If it is Applicant’s position that the generic method steps recited in Claim 1 constitute a structurally distinct electrode layer, Applicant must provide evidence that the claimed process steps would show distinct results. Applicant is advised to amend the claim such that the structure of the DSSC is clearly and distinctly set forth.

Regarding Claim 2, Tang discloses the resulting structure of a carbon-titania nanocomposite counter electrode in a DSSC. Although Claim 2 is presented as a method step, the claims are directed to a product and as such, the product by process limitations are given limited patentable weight only as they pertain to the resulting structure of the product. Here, the duration of annealing and temperature thereof would not, in the Office’s position in view of the instant disclosure, provide distinct structure from a drying process. As such, because Tang discloses the resulting structure, it necessarily teaches the structural implications of the claimed “wherein the first temperature is about 350-450° C., and the first period of time is about 20-45 minutes”. If it is Applicant’s position that the method steps recited in Claim 2 constitute a structurally distinct electrode layer, Applicant must provide evidence that the claimed process steps would show distinct results. Applicant is advised to amend the claim such that the structure of the DSSC is clearly and distinctly set forth.

Regarding claim 3, Tang discloses use of solvent-exfoliated graphene in the carbon based solution for forming the electrode (Abstract teaching the claimed “wherein the carbon-based ink comprises a concentrated solvent-exfoliated graphene (SEG) ink”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang further in view of Liang et al “Highly Concentrated Graphene Solutions via Polymer Enhanced Solvent Exfoliation and Iterative Solvent Exchange (hereinafter Liang). 

Regarding Claim 6, Tang discloses the limitations of Claim 3 but fails to disclose use if ethyl cellulose in forming the solvent exfoliated graphene sheets. 

However, Liang discloses inclusion of EC in a graphite solution to form SEG improves the electrical properties of the resulting graphene (Abstract). 

As such, it would have been obvious to include ethyl cellulose in the solution for forming Tang’s SEGs, as taught by Liang, in order to improve the electrical properties thereof. 

In combination, modified Tang therefore discloses a process by which graphite and EC are added together in solution (Tang Abstract, Liang Page 17661 Col 2 teaching the claimed “adding natural graphite to an ethyl-cellulose (EC)-ethanol solution to form a second graphite solution”) then sonicated (Liang Page 17661 Col 2 teaching the claimed “sonicating the second graphite solution at a second frequency for a fourth period of time”), then centrifuged (Liang Page 17661 Col 2 teaching the claimed “centrifuging the sonicated second graphite solution for a fifth period of time at a second rotation speed to obtain a SEG supernatant”). Liang expressly teaches solvent exchange (Abstract) such that the method steps of Claim 6 are rendered obvious as the use of terpineol for solvent exchange is not alter the resulting product other than to accomplish solvent exchange and as such, the product by process limitation is given limited patentable weight as it pertains to the resulting structure of the SEG, thereby teaching the claimed “and disposing the SEG supernatant in terpineol to perform solvent exchange and to form the concentrated SEG ink”. Examiner notes, as Claim 6 is a product by process limitation in total, only the resulting structure which flows from the process steps are given patentable weight. If Applicant believes structural distinctions exist between the instant SEG and the prior art, Applicant must provide evidence to support such a contention and is advised to include such structural differences in the claims. 

Regarding Claim 7, modified Tang discloses sonicating for 3 hours and centrifuging for 4.5 hours at 7500 rpm (Liang 17661 Col 2 teaching the claimed “wherein the fourth period of time is about 2.5-3.5 hours, the first frequency is about 30-50 kHz, the fifth period of time is about 3-6 hours, and the second rotation speed is about 6000-9000 rpm”). Although silent as to the frequency, in view of the instant disclosure, it does not appear the frequency alters the resulting structure of the SEG solution and as such, the product by process claim is considered taught as the prior art satisfies the resulting structural implications of the method claimed. If Applicant believes structural distinctions exist between the instant SEG and the prior art, Applicant must provide evidence to support such a contention and is advised to include such structural differences in the claims. 

Claim 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang further in view of Manga et al “Multilayer hybrid films consisting of alternating graphene and titania nanosheets with ultrafast electron transfer and photoconversion properties” (hereinafter Manga). 

Regarding claim 12, Tang discloses the limitations of Claim 1 but fails to expressly teach a titania nanosheet composition forming the titania ink solution. 

However, Manga discloses use of titania nanosheets in combination with graphene for forming high electron transfer electrode sheets with improved photoconversion properties (abstract). As such, a skilled artisan would appreciate titania nanosheets can be used to form the titania solution which Tang utilizes to form the graphene-titania nanocomposites, as it would be understood such use would result in high electron transfer and good photoconversion properties, thereby rendering obvious the claimed “wherein the titania solution comprises a titania nanosheet (TiNS) ink”. 

Regarding Claim 13 and 14, the limitations presented are product-by-process limitations which do not appear to further limit the structure of the titania nanosheets as claimed in view of the instant disclosure. Therefore, absent a showing to the contrary, it is the Office’s position that the resulting structure of the nanosheets is not impacted by the selection of solvent or mixing time so as to impart a structural distinction between the prior art and the instant. Modified Tang therefore renders obvious the claimed “wherein the forming of the TiNS ink comprises: mixing a third amount of titanium butoxide with a fourth amount of hydrofluoric acid for a seventh period of time to form a mixed solution; heating the mixed solution at a second temperature for an eighth period of time under hydrothermal conditions; and rinsing the heated mixed solution to obtain the TiNS ink” and the claimed “wherein the third amount is about 15-25 ml, the fourth amount is about 2.5-3.2 ml, the seventh period of time is about 20-45 minutes, the second temperature is about 175-225° C., and the eighth period of time is about 20-28 hours”. Examiner notes, this statement is not a concession that the elements are not taught necessarily, as for example Tang discloses the use of titanium butoxide (Experimental section) and use of an acid (HNO3). Examiner’s position is that the resulting structure of the product as claimed is not patentability distinct from the prior art in view of the method steps laid out in Claims 13 and 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721